Citation Nr: 9930352	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for residuals of a VA 
performed February 1993 left total knee arthroplasty.  

2. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for brain damage based on 
a VA performed left total knee arthroplasty of February 
1993.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the RO denying 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
total knee arthroplasty and for brain damage.

This case was remanded by the Board to the RO for further 
development in May 1997.  That development has been completed 
and the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.

The veteran had also filed a claim for a rating in excess of 
30 percent for his service-connected varicose veins and he 
was provided a Statement of the Case in regard to this issue 
in September 1993.  The veteran did not file a substantive 
appeal in regard to this matter and, accordingly, it is not 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran's claim for compensation benefits pursuant to 
the provisions of 
38 U.S.C.A.§ 1151 for residuals of a VA performed February 
1993 left total knee arthroplasty is not plausible.  

2. The veteran's claim for compensation benefits pursuant to 
the provisions of 
38 U.S.C.A.§ 1151 for brain damage based on a VA performed 
left total knee arthroplasty of February 1993 is not 
plausible.



CONCLUSIONS OF LAW

1. A well-grounded claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A.§ 1151 for residuals of a 
VA performed February 1993 left total knee arthroplasty 
has not been presented.  38 U.S.C.A.§ 5107(a) (West 1991 & 
Supp. 1999)  

2. A well-grounded claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A.§ 1151 for brain damage 
based on a VA performed February 1993 left total knee 
arthroplasty has not been presented.  38 U.S.C.A.§ 5107(a) 
(West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.  

VA clinical records reveal hospitalization from mid February 
to late March 1993 with complaints of progressive, bilateral 
knee pain, much worse on the left side.  The veteran admitted 
to intermittent knee pain and mechanical symptoms at night.  
At the time of the hospital admission, the veteran could 
ambulate for short distances using a wheel chair to lean on 
due to knee pain.  Examination revealed neutral alignment in 
the left knee.  There was a trace effusion of the knee and 
there was active and passive motion from 0-120 degrees.  
There was no McMurray's sign and 1+ medial collateral 
ligament laxity.  There was no anterior/posterior ligament 
instability.  The impression was left knee degenerative joint 
disease.  

On February 16, 1993, the veteran underwent a left total knee 
arthroplasty using the J&J total knee system.  In the course 
of this surgery, the autovac drain was accidentally removed.  
It was elected not to replace it since the drapes would have 
had to be torn down and it was felt that this would have 
compromised sterility.  Prior to the administration of the 
anesthetic, the veteran's blood pressure was 160/80.  It was 
said that the veteran tolerated the procedure well and was 
sent to the recovery room in good condition.  On a post 
anesthetic visit, the veteran's blood pressure was 174/94.  
It was said that the veteran appeared to be sleeping but 
could be roused by verbal command.  He appeared comfortable.  

The veteran's left leg was kept elevated for three days 
following his arthroplasty and ice packs were applied.  
During this time he was said to have remained reasonably 
comfortable.  He was afebrile and his hematocrit remained 
stable.  He received no transfusions.  On the third 
postoperative day his dressings were removed and he was found 
to have a very large hemarthrosis on the knee with some 
serous drainage from the wound and some blisters along the 
lateral side.  Over the next several days he was begun on 
continuos passive motion for mobilization and his wounds were 
closely watched.  He was begun on Kefzol and his hematocrit 
remained stable.  The blisters on his knee got smaller and 
eventually dried up and closed on the lateral side.  However, 
he continued to have difficulty with mobilization and he 
still had a retained large hemarthrosis in his knee.  

Due to concerns about retained blood in the left knee, the 
veteran was returned to the operating room on March 2, 1993 
and underwent irrigation and washout of his left knee.  The 
components were checked thoroughly at that time and were 
clean.  There was no evidence of infection.  The veteran was 
noted to be hypertensive postoperatively but tolerated the 
procedure well and he was returned to the recovery room in 
stable condition with a drain in place.  

The veteran was thereafter again kept in bed for 3 days with 
his leg elevated.  During this time his hematocrit dropped to 
a low of 25.5 but he was never symptomatic and never required 
a transfusion.  On the third postoperative day the veteran's 
dressings were removed, as was his drain.  There was a 1+ 
effusion but a very benign and dry wound.  He continued to 
have left knee discomfort over the next several days but the 
incision eventually healed and there was no active drainage.  
He was returned to physical therapy on the fourth 
postoperative day and progressed slowly and steadily with the 
therapy.  At the time of discharge the left knee wound 
appeared very benign with very minimal swelling and no 
erythema.  He had obtained full extension and had 70 degrees 
of flexion and was ambulating without discomfort.  There was 
no evidence of infection and his swelling was resolving.  
Progress in therapy was said to be good.  

When seen as an outpatient on April 12, 1993, the range of 
motion in the left knee was from 0 to 80 degrees.  There was 
no effusion.  He was in physical therapy three times a week 
and he was ambulating with a cane.  There was full weight 
bearing with intermittent aching and occasional night pain.  
When seen on April 23, 1993, it was reported that the veteran 
said he was very active and more secure on his left knee.  
Active range of motion was from 0 to 95 degrees.  When seen 
the following week, the veteran had a range of left knee 
motion from 0 to 100 degrees and was ambulating with a 
forearm crutch.  On May 10, 1993, the veteran had active 
range of motion in the left knee from 0 to 105 degrees.  He 
was issued a straight cane for level surfaces.  At the time 
of his discharge from physical therapy on May 24, 1993, the 
veteran's active range of motion in the left knee was from 0 
to 100 degrees.  It was said that all physical therapy goals 
had been met.  

When seen as an outpatient by the VA in August 1993, the 
veteran complained of some left knee stiffness after 
prolonged sitting.  Range of motion was from 5 to 110 
degrees.  It was noted that the veteran was walking 
independently and without assistance.  The veteran was seen 
as an outpatient in late May 1994 and he said that, the 
previous February, he had felt something "snap" in his left 
knee.  He had had to use crutches for a month thereafter but 
was greatly improved at the time of the visit.  Range of 
motion was from 0 to 110 degrees.  Some medial and lateral 
laxity was noted.  Subsequent VA clinical records reflect 
occasional treatment for chronic left knee pain for which the 
veteran was taking Percocet.  VA clinical records contain no 
findings or diagnosis indicative of any brain pathology.  

II. Analysis  

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  In March 1995, 38 C.F.R. § 3.358(c)(3) 
was amended to provide:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.
38 C.F.R. § 3.358(c)(3).

The threshold question to be answered in regard to the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for the residuals of a VA 
performed February 1993 left total knee arthroplasty and 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for brain damage based on a VA performed left 
total knee arthroplasty of February 1993 is whether the 
appellant has presented well-grounded claims, i.e., claims 
that are plausible.  If he has not, the claims must fail and 
there is no further duty to assist the veteran in the 
development of these claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the claim for entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151 for the residuals of a VA performed 
February 1993 left total knee arthroplasty and compensation 
benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151 for brain damage based on a VA performed 
left total  knee arthroplasty of February 1993 are not well 
grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1993).  

In summation, according to a decision by the Court, a well-
grounded claim for primary service connection requires 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
488, 506 (1995).  The principles that are set forth in the 
Caluza decision are applicable to a claim for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151.  In that instance the evidence must show a 
current disability and that such disability was caused by or 
aggravated by VA treatment for a non service-connected 
disorder.  

The record shows that the veteran underwent a left total knee 
arthroplasty in February 1993 in the course of which an 
autovac shunt was inadvertently removed from the knee.  While 
the veteran has contended that he experienced a hypotensive 
episode during this procedure, such is not documented in the 
clinical record.  Since the veteran was found to have 
developed a hemarthrosis in the left knee a few days after 
surgery, he underwent a further surgical procedure in early 
March 1993 for irrigation and cleaning of the left knee 
surgical site.  Thereafter, the veteran underwent physical 
therapy on his left knee with steady improvement in weight 
bearing and range of motion.  In August 1993, it was noted 
that he was walking independently, which is in marked 
contrast to his condition at the time of his admission to the 
hospital the previous February, when it was noted that he 
needed support during ambulation.  He was seen in May 1994 
with complaints regarding his left knee and was thereafter 
noted to be taking medication for knee pain.  

While the veteran has asserted that he sustained increased 
left knee disability and brain damage due to his February 
1993 VA performed left knee surgery, as a layman (a person 
without medical expertise) he is not competent to render a 
medical diagnosis or opinion.  See Espiritu supra.  There is 
no competent medical evidence that the veteran suffered any 
residuals of his left knee surgery beyond those that were 
certain to result from, and intended to result from his 
February 1993 left knee arthroplasty.  The post operative 
complications associated with removing the drain from the 
left knee in February 1993 appear to have been completely 
corrected by the further procedure in March 1993.  No 
physician on record in the case has stated that this incident 
involving the inadvertent removal of the drain, has in 
itself, resulted in identifiable residual disability.  He 
appears to have had an overall successful post surgical 
result as regards the left knee and this was the intended 
result of the total left knee arthroplasty 

There is also no competent evidence indicating that he 
sustained any injury to his brain as a result of this 
surgery.  We have in particular studied the operative report 
in this regard.  

Accordingly, the veteran's claims for compensation benefits 
under the provisions of 
38 U.S.C.A. § 1151 for the residuals of left knee surgery 
performed by the VA in February 1993 and for brain damage 
alleged to result from that surgery are not well-grounded and 
must therefore be denied.  

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for residuals of a VA 
performed February 1993 left total knee arthroplasty is 
denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for brain damage based on a 
VA performed left total knee arthroplasty of February 1993 is 
denied.  




		
	BRUCE E. HYMAN

	Member, Board of Veterans' Appeals



 

